Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 15 is objected to because of the following informalities:  claim 15 does not end with a period.  Each claim begins with a capital letter and ends with a period. Periods may not be used elsewhere in the claims except for abbreviations (See MPEP 608.01(M)).  Appropriate correction is required.
Claim Rejections - 35 USC § 101
Claims 22-23 recite, among other things, a computer program product 
comprising a computer readable storage medium having program instructions embodied therewith. The specification differentiates between the computer readable storage medium being non-transitory and transitory. For example, at paragraph 0103 the specification says: “A computer readable storage medium, as used herein, is not to be construed as being transitory signals per se, such as radio waves or other freely propagating electromagnetic waves, electromagnetic waves propagating through a waveguide or other transmission media (e.g., light 
pulses passing through a fiber-optic cable), or electrical signals transmitted through a wire”. Thus, only non-transitory embodiments are included in the meaning of “computer readable storage medium, and claims 22-23 meet the requirement under 35 U.S.C. 101.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 24 and 25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims 24 and 25 recites the limitation receiving, by a cognitive model, digital images in a second format.  This limitation would at least put the reader in doubt because it implies the presence of a first format. Please clarify. 
Notice re prior art available under both pre-AIA  and AIA 
6. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Examiner’s Note
7. 	Examiner has cited particular columns and line numbers or figures in the references as
applied to the claims below for the convenience of the applicant. Although the specified citations
are representative of the teachings in the art and are applied to the specific limitations within the
individual claim, other passages and figures may apply as well. It is respectfully requested from
the applicant, in preparing the responses, to fully consider the references in entirety as potentially
teaching all or part of the claimed invention, as well as the context of the passage as taught by
the prior art or disclosed by the examiner.

Claim Rejections - 35 USC § 103
8. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9. 	Claims 1, 7-9, 16-18 and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Tamotsu (English Translation of Japanese Patent No. JP08227422A) in view of Gillett, et al. (US 2018/0097812 A1).
10. 	With regard to claim 1, Tamotsu discloses a method comprising: receiving a digital image in a first format, 
With regard to claim 7, the method according to claim 1, the method further comprising
augmenting the bounding boxes of the one or more text cells with the visual patterns of the corresponding strings (See for example, paragraph 0068 of Gillett, et al.).
With regard to claim 8, Tamotsu does not expressly call for superimposing the visual patterns on the bounding boxes of the one or more text cells.  However, Gillett, et al.  (See for example, paragraph 0044) teach this feature.  Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to incorporate the teaching as taught by Gillett, et al. into the system of Tamotsu if for no other reason than to present/display the graphic/figure pattern by placing the graphic/figure pattern over the bounding box.  Therefore, it would have been obvious to combine Tamotsu with Gillett, et al. to obtain the invention as specified in claim 8.
	With regard to claim 9, the method according to claim 1, wherein the encoding of the strings comprises generating a word embedding of the string; and generating the visual pattern from the word embedding of the string (See for example, paragraphs 9-11, page 8 of Tamotsu).
With regard to claim 16, the method according to claim 1, wherein the first format is a programmatic data format, i.e., pdf format (See for example, paragraph 0017 of Gillett, et al.).

With regard to claim 18, the method according to claim 1, wherein the first format is selected from the group consisting of: Java Script Object Notification Data Interchange Format; Hypertext Markup Language; and YAML Ain’t Markup Language (See for example, paragraphs 0065, 0068, and 0076 of Gillett, et al.).
Claim 21 is rejected the same as claim 1 except claim 21 is an apparatus claim.  Thus, argument analogous to that presented above for claim 1 is applicable to claim 21.
Claim 22 is rejected the same as claim 1.  Thus, argument analogous to that presented above for claim 1 is applicable to claim 22. Claim 22 distinguishes from claim 1 only in that it recites a computer program product comprising a computer readable storage medium having program instructions embodied therewith.  Fortunately, both Tamotsu and Gillett, et al.  (See for example (paragraph 7, page 8 and paragraph 9, page 9) and paragraph 0078 respectively).
11. 	Claims 2-5, 19-20 and 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over Tamotsu in view of Gillett, et al. as applied to claims 1, 7-9, 16-18 and 21-22 above, and further in view of Ganesh, et al. (US 2018/0341688 A1).
12. 	With regard to claim 2, Tamotsu (as modified by Gillett, et al.) discloses all of the claimed subject matter as already addressed above in paragraph 10, and incorporated herein by reference.   Tamotsu (as modified by Gillett, et al.) does not expressly call for wherein the string encoding scheme is configured to encode natural language features of the string.  However, Ganesh, et al. (See for example, paragraph 0019) teach this feature.  Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art 
With regard to claim 3, Ganesh, et al. further disclose the method according to claim 1, the method further comprising performing a digital image processing application, i.e., machine learning, with the digital image of the second format (See for example, paragraph 0019). Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to incorporate the teaching as taught by Ganesh, et al. into the system of Tamotsu (as modified by Gillett, et al.), if for no other reason than to perform image processing on the converted format using a machine learning application Therefore, it would have been obvious to combine Tamotsu (as modified by Gillett, et al.) with Ganesh, et al. to obtain the invention as specified in claim 3.     
With regard to claim 4, the method according to claim 1, the method further comprising
performing a machine learning application with the digital image of the second format (See for example, paragraph 0019 of Ganesh, et al.).
With regard to claim 5, the method according to claim 4, wherein the machine learning application is a deep neural network application (See for example, paragraph 0019 and 0026 of Ganesh, et al.).
With regard to claim 19, the method according to claim 4, wherein the machine learning application is configured to identify a predefined set of items within the digital image (See for example, paragraphs 0019 and 0022-0024 of Ganesh, et al).

With regard to claim 24 (not disregarding the lack of clarity identified above in paragraph 5), claim 4 encompasses the limitation of this claim, and is rejected the same as claim 4. Thus, arguments presented above for claim 4 are not repeated herein, but are incorporated by reference.  Claim 24 distinguishes from claim 4 only in that it recites a cognitive model for a machine learning application, and the cognitive model being configured to receive the digital images in a second format.  Fortunately, Ganesh, et al. (See for example,  paragraphs 0019, 0024, 0026) teach this feature.  Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to incorporate the teaching as taught by Ganesh, et al. into the system of Tamotsu (as modified by Gillett, et al.) so that document may be received in a particular format, and relevant data may extracted from the document using various cognitive techniques. Therefore, it would have been obvious to combine Tamotsu (as modified by Gillett, et al.) with Ganesh, et al. to obtain the invention as specified in claim 24.  
Claim 25 (not disregarding the lack of clarity identified above in paragraph 5) is rejected the same as claim 24. Thus, argument similar to that presented above for claim 24 is applicable to claim 25. 
13. 	Claims 6 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Tamotsu in view of Gillett, et al. as applied to claims 1, 7-9, 16-18 and 21-22 above, and further in view of Peiro, et al. (US 7,543,229 B2).

sequence by which the various zones are intended to be read (See for example, col. 3, lines 48-56).  Therefore, it would have been obvious to combine Tamotsu (as modified by Gillett, et al.) with Peiro, et al. to obtain the invention as specified in claim 6.     
With regard to claim 14, the method according to claim 1, wherein the digital image of the first format comprises bitmap resources and their bounding boxes (See for example, Fig. 2 of Peiro, et al.).	
15 is rejected under 35 U.S.C. 103 as being unpatentable over Tamotsu in view of  Gillett, et al. and Peiro, et al. as applied to claims 6 and 14 above, and further in view of Lee, et al. (US 2018/0300323 A1).
16. 	With regard to claim 15, Tamotsu (as modified by Gillett, et al. and Peiro, et al.) discloses all of the claimed subject matter as already addressed above in paragraph 14, and incorporated herein by reference.  Tamotsu (as modified by Gillett, et al. and Peiro, et al.) (not disregarding the objection identified-above) does not expressly call for performing an optical character recognition on the bitmap resources.  Performing character recognition on the bitmap resources is extremely well-known as evidenced by Lee, et al. (See for example, item 806, in Fig. 8). Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to incorporate the teaching as taught by Lee, et al. into the system of Tamotsu (as modified by Gillett, et al. and Peiro, et al.), so that OCR may be performed on bitmap document/image, and as a result, information contained within the image or document may be converted into a machine-recognizable format to enable the information to be electronically edited, searched, among others.  Therefore, it would have been obvious to combine Tamotsu (as modified by Gillett, et al. and Peiro, et al.) with Lee, et al. to obtain the invention as specified in claim 15.
17. 	Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Tamotsu in view of Gillett, et al. as applied to claims 1, 7-9, 16-18 and 21-22 above, and further in view of Sawant, et al. (US 2017/0213139 A1).
18. 	With regard to claim 23, Tamotsu (as modified by Gillett, et al.) discloses all of the claimed subject matter as already addressed above in paragraph 12, and incorporated herein by reference.   Tamotsu (as modified by Gillett, et al.) does not expressly call for training a . 
Allowable Subject Matter
19. 	Claims 10-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
20. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL G MARIAM whose telephone number is (571)272-7394. The examiner can normally be reached M-F 7:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EDWARD F URBAN can be reached on 571-272-7899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/DANIEL G MARIAM/Primary Examiner, Art Unit 2665